           Case 1:19-vv-00497-UNJ Document 44 Filed 07/02/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0497V
                                         UNPUBLISHED


    RUTH P. GRAZIER,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: June 1, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Marc Lawrence Silverman, Law Office of Marc L. Silverman, Bellevue, WA, for
      petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

      On April 3, 2019, Ruth P. Grazier filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”), a Table Injury, after receiving the influenza vaccine on
October 5, 2017. Petition at 1, ¶¶ 3, 6. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

     On June 1, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her SIRVA. On June 1, 2020, Respondent filed a combined Rule 4(c)



1
  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:19-vv-00497-UNJ Document 44 Filed 07/02/20 Page 2 of 2



Report and Proffer (“Proffer”)3 on award of compensation indicating Petitioner should be
awarded $90,000.00, representing her actual and projected pain and suffering. Proffer
at 4. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award
as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $90,000.00, representing her actual and projected pain and
suffering in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
 The combined Rule 4(c) Report and Proffer contains information regarding Petitioner’s personal medical
history which is not generally included in a Proffer, when separately filed. Thus, I will not attach the
Proffer to the Decision in this case.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
